DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 07/09/2021 and the Preliminary Amendment filed on 07/09/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are added.
Claims 21-40 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to an apparatus, a process and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
An identity verification system comprising: a memory; and a processor, wherein the processor is configured to: 
receive a request to perform an identity verification process on identity data, perform the identity verification process, 
determine one or more outcomes based on the identity verification process, 
generate one or more notifications based on the one or more outcomes, and transmit the one or more notifications, wherein: the one or more notifications including an option indicative of requested access to shareable information about a first user, the option includes a choice to accept or decline access to the shareable information and the requested access to the shareable information is revocable based on one or more permissions.
wherein the processor is further configured to receive the identity data after entry of a contactless card into a communication field.
wherein the processor is further configured to perform one or more iterations of the identity verification process.
wherein at least one outcome of the one or more outcomes comprises a successful or unsuccessful match between one or more subsets of the identity data and one or more subsets of reference data.
wherein at least one outcome of the one or more outcomes comprises an unsuccessful match between the identity data and reference data.
wherein the at least one outcome triggers a different comparison between the identity data and the reference data.
wherein a pre-verification process is performed prior to display of the one or more notifications.
wherein the one or more notifications enable a response in which additional information is selected for sharing.
wherein selection of the option is associated with a predetermined time duration prior to a timeout of the requested access.
wherein the requested access is revoked based on exceeding a predetermined threshold over a predetermined time.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers performing identity verification but for the recitation of generic computer components. That is, other than reciting generic computing languages such as “a memory”, “a processor, wherein the processor is configured to”, nothing in the claim elements that precludes the steps from that of a commercial interaction of performing identity verification. For example, but for the recited generic computing language, “receive a request to perform an identity verification process on identity data, perform the identity verification process” in the context of the claimed invention encompasses one or more person manually receiving the request to perform an identity verification; 
but for the recited generic computing language, “determine one or more outcomes based on the identity verification process” in the context of the claimed invention encompasses one or more person manually determining the outcomes based on the identity verification process;
but for the recited generic computing language, “generate one or more notifications based on the one or more outcomes, and transmit the one or more notifications, wherein: the one or more notifications including an option indicative of requested access to shareable information about a first user, the option includes a choice to accept or decline access to the shareable information and the requested access to the shareable information is revocable based on one or more permissions” in the context of the claimed invention encompasses one or more person manually generating and transmitting one or more notifications;
but for the recited generic computing language, “wherein the processor is further configured to receive the identity data after entry of a contactless card into a communication field” in the context of the claimed invention encompasses one or more person manually receiving the identity data after the entry of a contactless card into a communication field;
but for the recited generic computing language, “wherein the processor is further configured to perform one or more iterations of the identity verification process” in the context of the claimed invention encompasses one or more person manually performing one or more iteration of identity verification process.
If a claim, under its broadest reasonable interpretation, covers a commercial interaction, such as performing identity verification, but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of processor to perform the receiving, performing, generating and transmitting steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer processor to conduct identity verification amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and transmitting data, and performing iterative process. These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claim 24-30 and 34-39 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes mere instructions to apply a commercial process to a generically recited processor. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 21-40 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffing et al (US 2013/0276140) in view of Seeman (US 2005/0273600).

	As per claim 21, Coffing teaches a system comprising:
	a memory; and a processor, wherein the processor is configured to: 
receive a request to perform an identity verification process on identity data, perform the identity verification process, (See Coffing Paragraph 0020-0022 and 0063)
determine one or more outcomes based on the identity verification process, (See Coffing Paragraph 0020-0022 and 0063)
generate one or more notifications based on the one or more outcomes, and transmit the one or more notifications, wherein: the one or more notifications including an option indicative of requested access to shareable information about a first user, the option includes a choice to accept or decline access to the shareable information. (See Coffing Paragraph 0020-0022 and 0063)
Coffing does not explicitly teaches that the requested access to the shareable information is revocable based on one or more permissions.
However, Seeman teaches revoking data access that was previously provided. (See Seeman Paragraph 0109 and 0115)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the identity verification system taught by Coffing with teaching from Seeman to allow revoking of granted access. One of ordinary skill in the art would have been motivated as revoking granted access allows the user to stop access that is no longer desired, increasing user utility.

	As per claim 31, Coffing teaches a method comprising:
	receiving, by a processor, a request to perform an identity verification process on identity data; (See Coffing Paragraph 0020-0022 and 0063)
performing, by the processor, the identity verification process; determining, by the processor, one or more outcomes based on the identity verification process; (See Coffing Paragraph 0020-0022 and 0063)
generating, by the processor, one or more notifications based on the one or more outcomes; (See Coffing Paragraph 0020-0022 and 0063)
transmitting, by the processor, the one or more notifications, wherein: the one or more notifications including an option indicative of requested access to shareable information about a first user, the option including a choice to accept or decline access to the shareable information, (See Coffing Paragraph 0020-0022 and 0063)
Coffing does not explicitly teaches that the requested access to the shareable information is revocable based on one or more permissions.
However, Seeman teaches revoking data access that was previously provided. (See Seeman Paragraph 0109 and 0115)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the identity verification system taught by Coffing with teaching from Seeman to allow revoking of granted access. One of ordinary skill in the art would have been motivated as revoking granted access allows the user to stop access that is no longer desired, increasing user utility.


	As per claim 40, Coffing teaches a computer readable non-transitory medium comprising instructions that, when executed by a processor, cause the processor to perform procedures comprising:
	Receiving a request to perform an identity verification process on identity data; (See Coffing Paragraph 0020-0022 and 0063)
Performing the identity verification process; determining, by the processor, one or more outcomes based on the identity verification process; (See Coffing Paragraph 0020-0022 and 0063)
Generating one or more notifications based on the one or more outcomes; (See Coffing Paragraph 0020-0022 and 0063)
Transmitting the one or more notifications, wherein: the one or more notifications including an option indicative of requested access to shareable information about a first user, the option including a choice to accept or decline access to the shareable information, (See Coffing Paragraph 0020-0022 and 0063)
Coffing does not explicitly teaches that the requested access to the shareable information is revocable based on one or more permissions.
However, Seeman teaches revoking data access that was previously provided. (See Seeman Paragraph 0109 and 0115)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the identity verification system taught by Coffing with teaching from Seeman to allow revoking of granted access. One of ordinary skill in the art would have been motivated as revoking granted access allows the user to stop access that is no longer desired, increasing user utility.

	As per claims 22 and 32, Coffing in view of Seeman teaches:
	wherein the processor is further configured to receive the identity data after entry of a contactless card into a communication field. (See Coffing Paragraph 0033 and 0097)

	As per claims 23 and 33, Coffing in view of Seeman teaches:
	wherein the processor is further configured to perform one or more iterations of the identity verification process. (See Coffing Paragraph 0020-0022 and 0063)

As per claims 24 and 34, Coffing in view of Seeman teaches:
	wherein at least one outcome of the one or more outcomes comprises a successful or unsuccessful match between one or more subsets of the identity data and one or more subsets of reference data.  (See Coffing Paragraph 0020-0022 and 0063)

As per claims 25 and 35, Coffing in view of Seeman teaches:
	wherein at least one outcome of the one or more outcomes comprises an unsuccessful match between the identity data and reference data. (See Coffing Paragraph 0020-0022 and 0063)

	As per claims 26 and 36, Coffing in view of Seeman teaches:
	wherein the at least one outcome triggers a different comparison between the identity data and the reference data. (See Coffing Paragraph 0020-0022 and 0063)

As per claims 27 and 37, Coffing in view of Seeman teaches:
	wherein a pre-verification process is performed prior to display of the one or more notifications. (See Coffing Paragraph 0020-0022 and 0063)

As per claims 28 and 38, Coffing in view of Seeman teaches:
	wherein the one or more notifications enable a response in which additional information is selected for sharing. (See Coffing Paragraph 0020-0022 and 0075)

	As per claims 29 and 39, Coffing in view of Seeman teaches:
	wherein selection of the option is associated with a predetermined time duration prior to a timeout of the requested access. (See Coffing Paragraph 0020-0022 and 0063)

As per claim 30, Coffing in view of Seeman teaches:
	wherein the requested access is revoked based on exceeding a predetermined threshold over a predetermined time. (See Coffing Paragraph 0063 regarding expiring and Seeman 0109 regarding revoking access.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698